Citation Nr: 9928639	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
December 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee.  The RO determined that the veteran was not 
entitled to a non-service connected pension as the veteran's 
disabilities were found to be the result of willful 
misconduct and could not be considered.  The veteran filed a 
timely notice of disagreement and perfected a substantive 
appeal.

During the pendency of the appeal, by rating action dated in 
May 1997, the RO confirmed the prior denial of entitlement to 
a non-service connected pension and determined that the 
veteran did not warrant extra-schedular entitlement to 
pension benefits under 38 C.F.R. § 3.321(b)(2).  This matter 
was previously before the Board in July 1998 wherein it was 
Remanded for additional development.


FINDINGS OF FACT

1.  The veteran has 90 days of active wartime service.

2.  He was born in February 1949, has two years of college 
and last worked on an assembly line in 1986.

3.  The current diagnoses are alcohol abuse and marijuana 
abuse.

4.  The veteran has no ratable disabilities.


CONCLUSION OF LAW

The veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes, to include 
consideration of 38 C.F.R. § 3.321(b)(2) lacks legal merit.  
38 U.S.C.A. §§ 1502, 1521, (West 1991); 38 C.F.R. §§ 3.301, 
3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a non-service 
connected pension and an extra-schedular pension under the 
provisions of 38 C.F.R. § 3.321(b)(2) for his present 
disabilities which have been diagnosed as alcohol and 
marijuana abuse.  

Received in April 1994 was the veteran's application for 
pension benefits.  At that time he indicated that he last 
worked in `1986 on an assembly line.  He reported that he had 
two tears of college and was born in February 1949.  The only 
disability stated was a mental disorder.

Received in February 1995 was a statement from the Social 
Security Administration, which is to the effect that the file 
on the veteran did not contain any medical information.

The veteran underwent a VA pension examination in March 1995.  
He reported that he had been unemployed for seven or eight 
years due to an in ability to be around people.  He reported 
memory loss.  He indicated that he was receiving SSI 
benefits.  He reported consuming two quarts of beer per week 
and that he uses crack, cocaine and marijuana.  The 
examination showed that the veteran was five feet six inches 
tall and weighed 214 pounds.  There were multiple old scars 
over the lower extremities.  The remainder of the examination 
showed no significant abnormalities. The examiner provided a 
diagnosis of a history of past and present drug abuse.  He 
also noted that based on the veteran's past and present use 
of illegal drugs, he was unable to determine whether he was 
capable of managing his financial affairs.

The veteran underwent a VA mental examination mental 
examination in March 1997At that time he indicate that he had 
not worked since 1986.  He received SSI benefits from 1993 to 
1996 when the law changed ending eligibility for substance 
abuse.  The veteran was dressed in clean, casual attire, well 
groomed and exhibiting good hygiene.  Gross motor movements 
appeared without difficulty, speech was delivered in a 
moderate tone and pace, which was rational and goal directed.  
There was no evidence of tangentially, loose associations or 
flight of ideas.  There was no delusional material elicited.  
He reported experiencing auditory and visual hallucinations, 
and feeling paranoid and jumpy, but only when he has been 
under the influence of various substances.  He stated that he 
has never experienced those when he has not been high, and 
that he continued to use alcohol and drugs regularly.

The examiner provided a diagnosis of Axis I: Alcohol abuse 
and marijuana abuse.  He concluded that there is no 
indication of a diagnosis of any other mental disorder.  He 
noted that the veteran daily performs the full range of his 
personal and environmental ADLs, assists in checking on his 
mother and running errands for her, gets out and does odd 
jobs to earn money, and has put in job applications at 
several places seeking more stable employment.  He also 
partakes in various hobbies and spends time with his mother.  
The examiner indicated that he did not believe the veteran is 
impaired in terms of social and industrial capacity.

Pursuant to the development requested by a Board Remand dated 
in July 1998, the RO scheduled the veteran for a general 
pension examination in order to determine the nature and 
severity of all disabilities, to include the scars of the 
lower extremities on three occasions.  He failed to report 
for the examinations.  The veteran indicated that he did not 
get notification of the first examination and that he did not 
have transportation.  He provided no reason for his last 
failure to report. 

The law authorizes payment of pension to a veteran of a war 
who has the requisite service and who is permanently and 
totally disabled. 38 U.S.C.A. §§ 1502, 1521. Permanent and 
total disability ratings for pension purposes are authorized 
for disabling conditions not the result of the veteran's own 
willful misconduct. 38 C.F.R. § 3.342.  Total disability will 
be considered to exist where there is permanent impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the veteran. 38 C.F.R. § 3.340.  

Additionally, where the evidence of record establishes that 
an applicant for pension who is basically eligible fails to 
meet the disability requirements based on the percentage 
standards of the Rating Schedule but is found to be 
unemployable by reason of his or her disability or 
disabilities, age, occupational background, and other related 
factors, a permanent and total disability rating on an 
extraschedular basis may be approved. 38 C.F.R. § 
3.321(b)(2).  The disability requirements are met if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 
percent.38 C.F.R. §§ 4.15, 4.16, 4.17 (1998).

Pursuant to 38 C.F.R. § 3.655 (1998), when entitlement to 
nonservice connected pension benefits cannot be established 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination scheduled in conjunction with his claim for an 
increased rating, the claim shall be denied.  It is unclear 
from the record whether the veteran was informed of to 38 
C.F.R. § 3.655.  Accordingly, the Board will base this 
decision on the evidence currently of record.  

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's ratable disabilities.  
Roberts v. Derwinski, 2 Vet.App. 387 (1992).  The VA's 
Schedule for Rating Disabilities shows that Diagnostic Code 
7805 provides that scars, other, are rated on limitation of 
function of the part affected. Diagnostic Code 7803 provides 
a 10 percent rating for superficial scars which are poorly 
nourished with repeated ulceration.  Under Diagnostic Code 
7804, a 10 percent rating is warranted for superficial scars, 
which are tender and painful on objective demonstration.  
These codes do not provide for a zero percent evaluation, but 
a zero percent evaluation is assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1998).

38 C.F.R. § 3.301(c)(2) provides that alcohol abuse is 
considered willful misconduct (thus precluding pension 
benefits) but that "[o]rganic diseases and disabilities which 
are a secondary result of the chronic use of alcohol as a 
beverage, whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin." 38 C.F.R. § 
3.301(c)(3) contains similar language applicable to drug 
abuse.  Therefore, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be considered as a disability for purposes 
of pension benefits.

As applied in this case, disability stemming from the 
veteran's abuse of drugs and alcohol must be considered 
willful misconduct.  Thus the Board is precluded from 
considering drug and alcohol abuse in determining entitlement 
to pension benefits.

The only potentially ratable disabilities shown by the 
medical evidence are old multiple scars involving the lower 
extremities, referenced in March 1995.  There is no 
indication as to whether the scars a symptomatic.  The 
veteran did not report for his scheduled VA examinations.  As 
such the RO was unable to rate any disabilities, to include 
his scars, which was requested in the July 1998 Remand.  
Accordingly without any ratable disabilities, the claim is 
denied as a matter of law.  In a case where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration of 38 C.F.R. 
§ 3.321(b)(2) is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

